 



CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT 10.05

MASTER AGREEMENT
Between INTUIT INC. and MODUS MEDIA INTERNATIONAL, INC.

ARTICLE 1
PARTIES

Section 1.1 Parties to the Agreement

     THIS MASTER AGREEMENT (herein “Master Agreement” or “Agreement”) for
services, effective November 1, 2000 (herein the “Effective Date”) is between
INTUIT Inc. (herein “INTUIT”), a Delaware corporation located at 2535 Garcia
Avenue, Mountain View, CA 94043, and MODUS MEDIA International, Inc.,
incorporated in Delaware (herein “MODUS MEDIA”), located at 690 Canton Street,
Westwood, MA 02090.

     In consideration of the mutual covenants contained herein, the parties
hereby agree as follows:

ARTICLES 2
SERVICES

Section 2.1 Enterprise Members

     Under this Agreement, INTUIT shall mean Intuit Inc. and any affiliate of
INTUIT and all subsidiaries and related companies, that INTUIT controls by
ownership of 45% or greater equity interest, or controls the day-to-day
management of such companies by contract or otherwise, solely in connection with
INTUIT’s relationship with such entity, provided such related company is not a
direct competitor of MODUS MEDIA. See Schedule A for the comprehensive list of
the Enterprise Members, which may be amended form time to time by written notice
from INTUIT and MODUS MEDIA.

Section 2.2 Statement of Work

     INTUIT, in its sole discretion, may engage MODUS MEDIA to perform services
under a statement of work agreed to and signed by the parties (herein “Statement
of Work”). MODUS MEDIA will provide the services (herein “Service”) as outlined
in the Statement if Work. MODUS MEDIA will also provide such additional related
services as are set out in such Statement of Work (herein “Related Services”).
All terms and conditions contained in this Master Agreement apply to the
Statement of Work. Any new Statement of Work introduced during the Term of this
Agreement may be incorporated into this Agreement if both parties agree in
writing to do so.

Section 2.3 Approved Facility

     For business based in the United States and Canada, MODUS MEDIA will
utilize a U.S. based facility or facilities (herein “Approved Facility”) for the
delivery of Services for the Statement of Work. The Facility will be equipped
with telephone systems, computer systems, and various MODUS MEDIA support tools,
such as documentation and knowledge bases, to be used in the delivery of
Services.

1

*     We have requested confidential treatment for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission (SEC). We omitted such portions from this
filing and filed them separately with the SEC.



--------------------------------------------------------------------------------



 



     For business based in the Asia/Pacific Rim region, MODUS MEDIA may utilize
a facility in Singapore. For the European based business, MODUS MEDIA may
utilize its facility located in Apeldoorn, The Netherlands and or Kildare,
Ireland. The parties may add, delete, or change an Approved Facility at any time
through a signed Amendment to this Master Agreement.

Section 2.4 Quarterly Reviews

     Both parties agree to conduct quarterly business reviews to analyze the
ability of MODUS MEDIA to meet INTUIT’s service requirements. These reviews will
be conducted in a mode (conference call, personal visit, etc) agreed upon by
both parties. Specific dated and time for the Reviews will be schedule at least
one month prior to event. These reviews will also be utilized to assist INTUIT
in improving the overall service levels that they provide for their customers.
INTUIT shall be responsible to provide a completed Quarterly Business Review
scorecard that will be used to document and rate MMI’s performance in all
previously agreed metrics, to be set forth in the applicable SOW.

Section 2.5 Use Of INTUIT Resources

     If given authorization to utilize INTUIT resources, MODUS MEDIA agrees to
use the resources strictly for performing the Services hereunder. “INTUIT
resources” means INTUIT’s employees and agents, and INTUIT’s tangible and
intangible property. Any other or unauthorized use will subject MODUS MEDIA to
immediate termination without further payment. Upon such termination, INTUIT
does not waive any possible legal action arising from the unauthorized use of
INTUIT resources.

ARTICLE 3
SERVICES

Section 3.1 Orders

     An order (herein “INTUIT Order”) is defined as a single request for
services under any Statement of Work. To order Services under a Statement of
Work, INTUIT shall issue a purchase order under the referenced Statement of Work
for the Services to be performed by MODUS MEDIA. The terms and conditions of
this Master Agreement and the referenced Statement of Work shall govern the
Services and any printed terms and conditions on the purchase order or
acceptance forms shall not apply. MODUS MEDIA shall examine the INTUIT Order and
shall ask INTUIT for clarification if there is any ambiguity. MODUS MEDIA shall
not perform Services without an INTUIT Order and with proper instructions.
Services shall commence on the dated indicated in the INTUIT Order.

Section 3.2 Delays in Shipping.

     Delays in shipping shall be reported immediately by MODUS MEDIA to INTUIT.
MODUS MEDIA shall report the source of the delay, the expected time to correct
the delay, the status of work in process, and the cost of the work in process.
INTUIT reserves the right to cancel any order resulting from this Agreement in
whole or in part if MODUS MEDIA fails to make deliveries in accordance with the
terms of an INTUIT Order and this Agreement. If INTUIT cancels any order

2



--------------------------------------------------------------------------------



 



under this section, MODUS MEDIA shall complete any work in process and INTUIT
shall pay for such work in process based upon cost of the work in process
reported by MODUS MEDIA to INTUIT (but not more than the actual cost of the work
in process) and the other terms and conditions of this Agreement.

Section 3.3 Changes

     INTUIT may order changes in the Service under a Statement of Work, All
changes shall be evidenced by an executed Change Order form referencing the
original purchase order number and Statement of Work. If adjustments to
compensation are required, they shall be described in the Change Order. The
terms and conditions are governing the Services shall continue in full force and
effect except as expressly amended in the Change Order. If INTUIT knows it will
experience a delay after the dated Services are scheduled to commence and
requests MODUS MEDIA to remain on standby during that delay, INTUIT will
reimburse MODUS MEDIA for reasonable standby costs as agreed to by the parties
prior to commencement of the delay and described in a Change Order.

ARTICLE 4
INSURANCE

Section 4.1 Insurance

     A) In the event MODUS MEDIA is to perform work on INTUIT’s premises, MODUS
MEDIA shall take out and maintain the following minimum insurance at its expense
for the duration of any work preformed under this Agreement for each such
location:

     
a)   Worker’s Compensation
 
Statutory
b)   Employer’s Liability
 
$1,000,000 each occurrence
c)   Comprehensive General Liability
   (Bodily Injury)
 
$2,000,000 each occurrence
d)   Comprehensive General Liability
   (Property Damage)
 
$2,000,000 each occurrence
e)   Comprehensive Automobile Liability
   (Bodily Injury)
 
$1,000,000 each occurrence
f)   Comprehensive Automobile Liability
 
$1,000,000 each occurrence

MODUS MEDIA shall have full and exclusive liability for the payment of, and
MODUS MEDIA shall pay, any and all taxes and contributions for unemployment
insurance, old age retirement benefits, workers’ compensation insurance or
benefits, life insurance, pensions, annuities and similar benefits and any other
employment-related costs, obligations, and duties that may now or hereafter be
imposed by law, collective bargaining agreements or otherwise with respect to
persons employed by MODUS MEDIA for the performance of Services under this
Agreement.

INTUIT to be named as an additional insured on the above policy(ies), except for
Worker’s Compensation. The public liability insurance specified in sections c)
and d) hereinabove shall include coverage for MODUS MEDIA’s contractual
liability under Indemnity with limits not less than those set forth hereinabove.
Every contract of insurance providing the coverage required herein shall contain
the following clause: “No reduction, cancellation or expiration of this policy
shall become effective until ten (10) business days from the date written notice
is

3



--------------------------------------------------------------------------------



 



actually received by INTUIT.” MODUS MEDIA shall not undertake any Work on
INTUIT’s premises until all required insurance has been obtained and
certificates confirming such coverage has been furnished to and approved by
INTUIT.

MODUS MEDIA shall mail a certificate of insurance to the Intuit Purchasing
Department, Attention: Director, Software Operations, within ten (10) days of
receipt of the first purchase order placed under this Agreement. Mail to: 2700
C. Coast Avenue, Mountain View, CA 94043

ARTICLE 5
INVOICING AND PAYMENT

Section 5.1 Invoicing and Payment

     MODUS MEDIA will invoice INTUIT as services are rendered and on no less
than a weekly basis. MODUS MEDIA will provide separate invoices for operations
in Lindon, Utah and Raleigh, North Carolina, and any other operating divisions
performing services for INTUIT. In addition, MODUS MEDIA will bill and INTUIT
will pay for Related Services and such other charges as are provided for herein
on an as-incurred basis. Charges for Related Services not specifically provided
for in this Agreement or the Statement of Work MUST be approved by INTUIT in
advance of being incurred, otherwise INTUIT is under no obligation to pay
unapproved expenses. INTUIT will pay MODUS MEDIA upon the following terms: net
thirty (30) days from receipt of the invoice unless otherwise set forth in the
applicable SOW. Notwithstanding the foregoing, the parties shall discuss
superseding the prior provision and having INTUIT make payments by means of a
Procurement Master Card credit card. In the event of a disputed invoice, INTUIT
will pay the portion of the invoice that is not disputed, and will promptly pay
the disputed portion once resolved.

Section 5.2 Application Sales Tax

     Invoices will include local, state or federal sales, use or other similar
taxes or duties, if application. MODUS MEDIA will be responsible for the proper
computation and invoicing of sales taxes. Once submitted to INTUIT, INTUIT shall
be responsible for the payment of any such taxes.

Section 5.3 Limitation Period on Invoices

     Any and all invoices for Services must be submitted to the Intuit Accounts
Payable Department within six (6) months of date such Services are rendered. Any
invoices not received within the six (6) month timeframe shall be deemed to be
forgiven by MODUS MEDIA. Similarly, INTUIT cannot dispute any invoice or portion
thereof, paid or unpaid, more than six (6) months after the invoice date. This
provision shall not apply to invoices relating to aged inventory, which is
invoiced periodically as set forth in this Agreement or the applicable SOW.

Section 5.4 Liens

     MODUS MEDIA shall keep INTUIT property free and clear of all third party
liens, claims, and encumbrances arising from the performance of the Services
provided under this Agreement by MODUS MEDIA. Before receiving payment for its
Services, MODUS MEDIA shall certify and provide proof satisfactory to INTUIT
that all material and equipment embodied in the work and all labor costs
incurred on the work have been fully paid and discharged.

4



--------------------------------------------------------------------------------



 



     If any lien is filed, MODUS MEDIA shall promptly procure the release of
such lien. MODUS MEDIA shall have the right to contest the validity or amount of
any such lien; however, pending the discharge of any such lien of record, INTUIT
may retain out of any monies that are due and payable to MODUS MEDIA an amount
sufficient to discharge such lien and to reimburse INTUIT for any cost or
expense incurred in any action or proceeding for the enforcement or removal of
the lien. MODUS MEDIA agrees to reimburse INTUIT for all monies paid and
expenses incurred by INTUIT in discharging such liens or otherwise incurred in
connection with any action or proceeding for the removal or enforcement of the
lien.

MODUS MEDIA shall include a provision satisfying the requirements of this clause
as part of any and all subcontracts entered into for the work or any portion of
the work.

ARTICLE 6
TERM AND TERMINATION

Section 6.1 Term

     This agreement shall become effective as of 11/1/00 and shall continue
until either party provides at least ninety (90) days notice of its intent to
terminate the Agreement.

Section 6.2 Termination Based on Non-Performance

     6.2.1 If MODUS MEDIA fails to perform the Services described in the
referenced Statement of Work under an INTUIT Order in a timely manner or fails
to perform any material provision of the Master Agreement of Statement of Work,
MODUS MEDIA shall immediately take appropriate steps to perform such Services or
to cure such failure. If MODUS MEDIA fails to cure the failure immediately and
such failure causes a major impact on INTUIT’s business operations (i.e. an
impact causing immediate and material harm to INTUIT’s business operations),
INTUIT will provide a written warning to MODUS MEDIA. MODUS MEDIA will provide
INTUIT reasonable assurances of future performance in writing within one (1) day
and continue to work on the problem until it is resolved within seven (7) days
of such written warning. If the failure cannot reasonably be cured within seven
(7) days, MODUS MEDIA shall so notify INTUIT and commence to cure the failure
immediately and diligently and in good faith continue to cure the failure. Not
withstanding any cure period, if INTUIT deems it necessary, in its sole
discretion, INTUIT may move the Services to another vendor without liability to
MODUS MEDIA during the cure period until such failure is cured.

     6.2.2 If the failure to perform the Services described in the application
Statement of Work under an INTUIT Order or breech of a provision of the Master
Agreement or Statement of Work causes a minor impact on INTUIT’s business
operations, INTUIT shall give MODUS MEDIA written warning of such breach, and
MODUS MEDIA must cure and maintain such cure within thirty (30) days of the
receipt of the notice by MODUS MEDIA . If the failure cannot reasonably be cured
within thirty (30) days, MODUS MEDIA shall so notify INTUIT and commence to cure
the failure immediately and diligently and in good faith continue to cure the
failure. Notwithstanding any cure period, if INTUIT deems it necessary, in its
sole discretion, INTUIT may move all or part of the Services to another vendor
without breach of this Agreement or liability to MODUS MEDIA during the cure
period until such failure is cured. INTUIT may terminate this Agreement and/or
any Statement of Work upon written notice if MODUS MEDIA fails to cure such
breach within the cure period or such longer period of time as may be agreed by
the parties.

5



--------------------------------------------------------------------------------



 



     6.2.3 MODUS MEDIA shall have the right to charge interest at the rate of
twelve (12%) per annum under this Agreement until INTUIT remedies any payment
delinquency. MODUS MEDIA may terminate this Agreement upon forty-five (45) days
written notice if INTUIT fails to pay an undisputed invoice on two or more
occasions within one (1) year or if INTUIT otherwise commits a material breach
of this Agreement and does not remedy such breach within thirty (30) days of
receipt of written warning from MODUS MEDIA.

     6.2.4 Notwithstanding anything to the contrary in this Agreement, INTUIT
may, at any time and at its sole convenience, with or without cause, terminate
all or a portion of the Services in a particular INTUIT Order for Services under
a Statement of Work by giving written notice to MODUS MEDIA specifying the date
of termination. Should INTUIT terminate an INTUIT Order, MODUS MEDIA shall
immediately stop its performance required under such Order and shall immediately
cause any of its suppliers or subcontractors to cease such work as soon as
possible. Upon receipt and verification of MODUS MEDIA’s invoice, INTUIT shall
pay MODUS MEDIA all amounts properly due owing up to that date, including the
fees for the Order under the Statement of Work reflecting the work in process
begun prior to the effective date of termination plus actual direct costs
resulting from such termination. MODUS MEDIA shall not be paid for any work done
after effective date of termination nor for any cost of MODUS MEDIA or of its
suppliers or subcontractors which MODUS MEDIA could reasonably have voided. If
INTUIT provides MODUS MEDIA with a written request to perform tasks as are
necessary to demobilize the Services after the termination date,

MODUS MEDIA will perform such tasks and be compensated accordingly, as agreed to
by both parties.

     Section 6.3 Termination Without Cause

     Either party shall also have the right to terminate this agreement without
cause, for any reason, by providing one hundred and twenty (120) days’ notice to
the other party.

     Section 6.4 Termination due to Bankruptcy

     Either party shall also have the right to terminate the Agreement for cause
if the other party becomes insolvent, files or has filed against it a petition
under application bankruptcy or insolvency laws which is not dismissed within
sixty (60) days, proposes any dissolution, composition or financial
reorganization with creditors, makes an assignment for the benefits of
creditors, or if a receiver, trustee, custodian or similar agent is appointed or
takes possession with respect to any property or business of the defaulting
party.

     Notwithstanding anything to the contrary in this Agreement, if MODUS MEDIA
shall file for protection under the bankruptcy laws, or if an involuntary
petition shall be filed against MODUS MEDIA and not removed within ten (10)
days, or if the MODUS MEDIA shall become insolvent, be adjudicated bankrupt, or
if it should make a general assignment for the benefit of creditors, or if a
receiver shall be appointed due to its insolvency, INTUIT may, without prejudice
to any other right or remedy, terminate the Agreement, any Statement of Work and
any INTUIT Order and, at its option may take possession of the “Work in Process”
and finish the manufacture by whatever appropriate method INTUIT may deem
expedient. To the extent reasonably possible, finished Products shall be stored
separately from other stock and marked conspicuously with labels indicating
ownership by INTUIT.

     To secure INTUIT’s progress payment prior to the shipment of the products,
title to and first security interest in the product, any Work in Process, and
materials required for the execution of

6



--------------------------------------------------------------------------------



 



MODUS MEDIA’s obligations under this Agreement and any work which MODUS MEDIA
may subcontract in support of the performance of its obligations under this
Agreement, shall vest in INTUIT to the extent INTUIT had made progress payments
under this Agreement.

     The parties hereby agree that this Agreement shall constitute the Security
Agreement required by the Uniform Commercial Code of the appropriate states.
Each party will execute promptly any financing statement required to perfect and
protect the interest of the other as defined in this Agreement.

     Section 6.5 Obligations Upon Termination or Expiration.

     The termination or expiration of this Master Agreement shall in no way
relieve either party from its obligations to pay the other party any sums
accrued hereunder prior to such termination or expiration of affects the
limitation of liability. All warranties and confidentiality provisions shall
remain in effect for their stated duration.

     Section 6.6 Disaster Recovery

     Notwithstanding any provision to the contrary, INTUIT and the Enterprise
Members shall have the right to take whatever reasonable actions are necessary,
without liability to MODUS MEDIA, except for Services actually performed, in the
event of a disaster (a) for the duration of a disaster and (b) for the purpose
of keeping its business functioning, Disaster shall mean an unplanned
interruption (a) in the ability of INTUIT and/or Enterprise Members to use the
Services of MODUS MEDIA due to a cause beyond the control of INTUIT and /or
Enterprise Member, which at the time of occurrence can reasonably be projected
to last over four (4) hours or (b) in telecommunications to or from one or more
of INTUIT’s and/or the Enterprise Member, which at the time of occurrence can
reasonably be projected to last over four (4) hours.

ARTICLE 7
INDEMNIFICATION

     Section 7.1 Patent and Copyright Indemnification by INTUIT

     7.1.1 “Intellectual Property Rights” means any of INTUIT’s patent,
trademarks, trade names, inventions, copyrights, design rights, know-how or
trade secrets and any other intellectual property rights of INTUIT subsisting
anywhere in the world, relating to the origin, design, manufacture, programming,
operation or service of any INTUIT products.

     7.1.2 MODUS MEDIA acknowledges INTUIT’s representation that all
Intellectual Property Rights throughout the world are vested in INTUIT
absolutely, and acknowledges that MODUS MEDIA has no right or interest in any
Intellectual Property Rights.

     7.1.3 The “Territory” consists of the countries in which MODUS MEDIA
performs Services for INTUIT and the countries into which MODUS MEDIA sells or
distributes INTUIT products on INTUIT’s behalf, under this Agreement.

7



--------------------------------------------------------------------------------



 



     7.1.4 INTUIT shall, at its own expense, defend MODUS MEDIA against all
claims, suits, losses, expenses and liabilities (including MODUS MEDIA’s
reasonable attorney’s fees) or arising out of any claim alleging that any INTUIT
products sold or distributed by MODUS MEDIA on INTUIT’s behalf hereunder
infringes any duly issued patent or copyright of the United States or the
Territory and shall pay all damages awarded therein against MODUS MEDIA or
agreed upon in settlement by INTUIT; provided that MODUS MEDIA (i) gives INTUIT
notice in writing of any such suit, proceeding or threat thereof, (ii) permits
INTUIT sole control, through counsel of INTUIT’s choice, to defend and/or settle
such suit and (iii) give INTUIT all reasonably necessary information, assistance
and authority, at INTUIT’s expense, to enable INTUIT to defend or settle such
suit.

     7.1.5 Subsection 7.1.4, above, shall not apply to and INTUIT shall have no
liability or obligation for any infringement arising from: (a) any modification,
servicing or additional made to the INTUIT products by anyone other than INTUIT
or its representative or agent, (b) the use of such INTUIT products as a part of
or in combination with any devices, parts or software not provided by INTUIT,
(c) compliance with MODUS MEDIA’s design requirements or specifications, (d) the
use of other than the then current unaltered release of the software INTUIT
products available from INTUIT or (e) the use of such INTUIT products to
practice any method or process which does not occur wholly within the INTUIT
products. The above exclusions apply to the extent that the infringement would
have been avoided but for such modifications, combinations, compliance with
specifications, used of other than the current release or practice of such
method or process.

     7.1.6 In the event the use or sale of any INTUIT product distributed by
MODUS MEDIA in accordance with the Statement of Work for the Fulfillment
Services provided under the Master Agreement is enjoined, or in the event INTUIT
wishes to minimize its potential liability hereunder, INTUIT may, at its sole
option and expense: (i) procure for MODUS MEDIA the right to use or distribute
such INTUIT products; (ii) substitute a functionally equivalent, non-infringing
unit of the equivalent in functionality; or (iv) if none of the foregoing are
commercially feasible, take back such INTUIT product and not distribute the
product.

     7.1.7 THIS SECTION STATES INTUIT’S TOTAL RESPONSIBILITY AND LIABILITY, AND
MODUS MEDIA’S SOLE REMEDY, FOR ANY ACTUAL OR ALLEGED INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS FOR ANY INTUIT PRODUCTS DELIVERED HEREUNDER OR ANY
PART THEREOF AND IS IN LIEU OF AND REPLACES ANY AND ALL OTHER EXPRESS, IMPLIED
OR STATUTORY WARRANTIES OR CONDITIONS REGARDING INFRINGEMENT.

     Section 7.2 General Indemnity by INTUIT

     INTUIT shall, at its own expense, defend MODUS MEDIA against all claims,
suits, losses, expenses and liabilities (including MODUS MEDIA’s reasonable
attorney’s fee) for or arising out of any claim alleging personal injury, death,
or damage to tangible property caused by INTUIT or as the result of the
negligence or intentional wrongful acts or omissions, when there is a duty to
act of awarded therein against MODUS MEDIA or agreed upon in settlement by
INTUIT, provided that MODUS MEDIA gives INTUIT immediate notice in writing of
any such suit, proceeding, or threat thereof, and permits INTUIT, through
counsel of its choice, to answer the charges and defend and/or settle such suit;
MODUS MEDIA gives INTUIT all reasonable necessary information, that is available
to it, and all needed assistance and authority, at INTUIT’s expense, to enable
INTUIT to defend or settle such suit.

     Section 7.3 Indemnity by MODUS MEDIA

8



--------------------------------------------------------------------------------



 



     MODUS MEDIA shall, at its own expense, indemnify and defend INTUIT against
all claims, suit, losses, expenses, and liabilities (including INTUIT’s
reasonable attorney fees) for personal injury, death and tangible property
damages made against INTUIT caused by MODUS MEDIA or as a result of the
negligence, intentional wrongful acts or omissions, or misrepresentations of
MODUS MEDIA or any person for whose actions MODUS MEDIA is legally liable.

     MODUS MEDIA shall pay all damages awarded therein against INTUIT or agreed
upon in settlement by MODUS MEDIA relating to this indemnity, provided that
INTUIT gives MODUS MEDIA notices in writing of any such suit, proceeding, or
threat thereof, and permits MODUS MEDIA, through counsel of its choice, to
answer the charges and defend and or settle such suit; and INTUIT gives MODUS
MEDIA all reasonably necessary information that is available to it and
assistance and authority, at MODUS MEDIA’s expense, to enable MODUS MEDIA to
defend or settle such suit.

ARTICLE 8
LIMITATION OF LIABILITY

     Section 8.1 Limitation of Liability

     EXCEPT FOR LIABILITIES ARISING FROM BREACH OF SECTIONS 7.1 OR 10.1, TO THE
FULL EXTENT ALLOWED BY LAW, THE PARTIES EXCLUDED ANY LIABILITY TO THE OTHER
WHETHER BASED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE). FOR INCIDENTAL,
CONSEQUENTIAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND, OR FOR LOSS OF
REVENUE OR PROFITS, LOSS OF BUSINESS, UNDER THIS AGREEMENT.

     Section 8.2 Limitation of Damages

     NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE MAXIMUM
LIABILITY OF EITHER PARTY TO THE OTHER FOR DAMAGES HEREUNDER SHALL NOT EXCEED
THE TOTAL COST OF REPLACING THE PRODUCT GIVING RISE TO THE CLAIM, EXCEPT THAT
THIS LIMITATION SHALL NOT APPLY TO AMOUNTS OWED FOR SERVICES PROVIDED AND UNPAID
UNDER THIS AGREEMENT, DAMAGES ARISING FROM BREACH OF SECTIONS 7.1 OR 10.1.

9



--------------------------------------------------------------------------------



 



ARTICLE 9
WARRANTY AND WARRANTY DISCLAIMERS

     Section 9.1 Warranty

     MODUS MEDIA represents and warrants that the Services furnished under an
INTUIT Order shall comply with and conform to all specifications in the
Statement of Work, to the best of MODUS MEDIA’s knowledge will be free of
defects in material and workmanship, and that it will provide the Services under
the Agreement in a workmanlike manner by competent personnel and in conformance
with generally accepted standards within its industries. MODUS MEDIA warrants
and represents that is shall comply will all federal, state and local laws.
MODUS MEDIA further warrants and represents to INTUIT that MODUS MEDIA shall
keep the equipment and appliances needed to provide Services under an INTUIT
Order in such condition as is required to perform their normal operations and
for Modus Media to perform the Services in accordance with this Agreement. If
any repairs or alterations must be made at any time MODUS MEDIA’s equipment or
appliances in order to prevent or remedy a breach of the foregoing warranty,
MODUS MEDIA will immediately undertake such repair or alteration. In the event
MODUS MEDIA is in breach of this section, INTUIT’s initial remedy shall be to
report the breach to MODUS MEDIA, and MODUS MEDIA shall cure the breach by
either repairing or replacing the defective Product or by reperforming the
Services, whichever is applicable, in accordance with the provisions and the
timetables described in Section 6.2.

     Section 9.2 Warranty Disclaimers

     TO THE FULL EXTENT ALLOWED BY LAW, MODUS MEDIA DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATIONS, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT
TO ITS SERVICES.

ARTICLE 10
CONFIDENTIALITY, SECURITY AND PUBLICITY

     Section 10.1 Confidentiality

     During the course of this Agreement, each party may disclose to the other
certain proprietary information (both patentable and unpatentable, including
trade secrets, know how, software, source codes, techniques, future product
plans, marketing plans, customers, inventions, discoveries, improvements, and
research and development data) (“Confidential Information”) of a character
regarding by the disclosing party as confidential. Each party and each of its
employees or consultants to whom disclosure is made shall hold all Confidential
Information and the terms of this Agreement in confidence, and shall not
disclose such information to any third party or apply it to uses other than the
recipient’s performance of this Agreement.

     Such Confidential Information if disclosed in writing shall be marked or
identified as confidential or a similar designation, or if orally or visually
disclosed, shall be identified as the confidential information of the disclosing
party at the time of disclosure and then summarized in writing and provided to
the recipient in such written form within thirty (30) days after such oral or
visual disclosure.

10



--------------------------------------------------------------------------------



 





(a)    Obligation of Confidentiality. Each party agrees that for a period of
three (3) years from receipt of Confidential Information from the other party
hereunder, it shall use the same degree of care that it utilizes to protect its
own information of a similar nature, but in any event not less than reasonable
care to prevent the unauthorized use or the disclosure of such Confidential
Information to third parties. The Confidential Information shall be disclosed
only to employees and consultants of a recipient with a “need to know” who are
instructed to and agree in writing to not disclose third party confidential
information, and who shall use the Confidential Information only for the purpose
set forth above. A recipient may not alter, decompile, disassemble, reverse
engineer, or otherwise modify any Confidential Information received hereunder
and the mingling of the Confidential Information with information of the
recipient shall not affect the confidential nature or ownership of the same as
stated hereunder.   (b)    Ownership of Confidential Information. All
Confidential Information is, and shall remain, the property of the disclosing
party. Nothing herein shall be construed as granting or conferring any rights by
license or otherwise in the Confidential Information except as expressly
provided herein. A recipient acquires hereunder only a limited right to use the
Confidential Information solely for the purpose of performing its obligations
under this Agreement.   (c)    Return of Confidential Information. Upon the
written request of the disclosing party, or upon the expiration or any earlier
termination of this Agreement, the recipient shall promptly return all copies of
the Confidential Information, in whatever form or media, to the disclosing party
or, at the direction of such party, destroy the same. The recipient shall
certify in writing to the other such return or destruction within thirty
(30) days thereafter.   (d)    Exceptions to Obligations of Confidentiality.
This Agreement shall impose no obligation of confidentiality upon a recipient
with respect to any portion of the Confidential Information received hereunder
which:



        (i)    now or hereafter, though no unauthorized act or failure to act on
recipient’s part, becomes generally known or available;           (ii)    is
lawfully known to the recipient without an obligation of confidentiality at the
time recipient receives the same from the disclosing party, as evidenced by
written records;           (iii)    is hereafter lawfully furnished to the
recipient by a third party without restriction on disclosure;           (iv)   
is furnished to others by the disclosing party without restriction on
disclosure; or           (v)    is independently developed by the recipient
without use of the disclosing party’s Confidential Information.



            Nothing is this Agreement shall prevent the receiving party from
disclosing Confidential Information to the extent the receiving party is legally
compelled to do so by any

11



--------------------------------------------------------------------------------



 





     governmental investigative or judicial agency pursuant to proceedings over
which such agency has jurisdiction; provided, however, that prior to any such
disclosure, the receiving party shall:



        (a)    assert the confidential nature of the Confidential Information to
the agency;           (b)    immediately notify the disclosing party in writing
of the agency’s order or request to disclose; and           (c)    cooperate
fully with the disclosing party in protecting against any such disclosure and/or
obtaining a protective order narrowing the scope of the compelled disclosure and
protecting its confidentiality.

     Section 10.2 Security

     MODUS MEDIA shall at all times conduct all operations under this Agreement
in a manner to avoid the risk of loss, theft, or damage by vandalism, sabotage
or other means to any property. MODUS MEDIA shall promptly take all reasonable
precautions which are necessary and adequate to protect against conditions which
involve a risk of loss, theft or damage to its property, INTUIT’s property, and
the work site. MODUS MEDIA shall continuously inspect all its work, materials,
and equipment facilities to discover and determine any of the above-described
conditions and MODUS MEDIA shall be solely responsible for discovery,
determination and correction of any such conditions. MODUS MEDIA shall cooperate
with INTUIT on all security matters and MODUS MEDIA shall promptly comply with
any project security requirements established by INTUIT. Compliance with these
security requirements shall not relieve MODUS MEDIA of its responsibility for
maintaining adequate security, nor shall such compliance be construed as
limiting MODUS MEDIA’s obligation to undertake reasonable action as required to
comply with the terms and conditions of this Agreement. MODUS MEDIA shall
prepare and maintain accurate reports of incidents of loss, theft or vandalism
and MODUS MEDIA shall furnish these reports to INTUIT in a timely manner. MODUS
MEDIA is solely responsible for the safety of its own personnel.

     Section 10.3 Publicity

     Neither party shall disclose, advertise or publish the terms or conditions
of this Agreement without the prior written consent of the other party, except
as may be required by law or pursuant to a lawful request of a government agency
in which event the party required to make such disclosure shall notify the other
party and provide the other party with reasonable opportunity to prevent such
disclosure. This Section shall survive the expiration or termination of the
Master Agreement.

ARTICLE 11
GENERAL PROVISIONS

     Section 11.1 Relationship of Parties

     MODUS MEDIA is an independent contractor and represents INTUIT solely for
the purpose of performing its obligations on behalf of INTUIT as stated in this
Master Agreement. MODUS MEDIA does not have the authority to bind INTUIT except
as expressly stated herein. No provision of this Agreement or any act of the
parties under this Agreement shall be construed to express or imply a joint
venture, partnership, or relationship other than vendor and purchaser of the
Services described in this Agreement.

12



--------------------------------------------------------------------------------



 



     Except as expressly noted herein, no employee, agent, or representative of
either party shall have the authority to bind the other party in any way. No
employee, agent, or other representative of either party shall at any time be
deemed to be under the control or authority of the other party, or under the
joint control of both parties, Each party shall be fully liable for all workers’
compensation premiums and liability, federal, state and local withholding taxes
or charges with respect to its respective employees, and each agrees to
indemnify and defend the others from any claims brought against the other with
respect to such claims.

     Section 11.2 Compliance with Laws

     MODUS MEDIA understands and acknowledges that, in performing any Services
under an INTUIT Order, it may act only on instructions from INTUIT, and shall
take appropriate technical and organizational measures against unauthorized or
unlawful processing of confidential information and against accidental losses or
destruction of, or damage to confidential information.

     MODUS MEDIA shall perform its obligations under this Master Agreement in
compliance with all applicable laws and regulations, including Generally
Accepted Accounting Principles (GAAP).

     Each party acknowledges and agrees that the Software, all documentation and
other technical information delivered hereunder (“Technical Data”) are subject
to export controls imposed by the United States Export Administration Act 1979,
as amended (the “Act”) (or any future export control laws) and the Export
Administration Regulations (“EAR”) promulgated there under. MODUS MEDIA agrees
not to export, reexport, or transmit, directly or indirectly, any Technical Data
outside the United States or Canada without complying with the Act and without
the prior written consent of the Bureau of Export Administration of the U.S.
Department of Commerce, or such other governmental entity as may have
jurisdiction over such export or transmission. MODUS MEDIA certifies that
neither the Technical Data nor its direct product: (a) is intended to be used
for any purpose prohibited under the Act of EAR including, without limitations,
nuclear related activities or chemical or biological weapons or missiles; or
(b) is intended to be shipped, exported or transmitted, either directly or
indirectly to any foreign destination outside the United States or Canada. This
section shall survive any termination or expiration of this Agreement.

     INTUIT and MODUS MEDIA represents and warrant all products provided to
MODUS MEDIA hereunder, including commodities, technology, and software, will be
imported or exported in accordance with application laws and regulations
including specifically U.S. laws and regulations. Diversion contrary to U.S. law
is prohibited. Resale or reexport to Iraq, Sudan, Iran, Syria, Cuba, Libya or
North Korea is prohibited. Transfer or resale to nuclear, missile, chemical or
biological weapons end users or end uses is prohibited. Resale or reexport to
Albania, Armenia, Azerbaijan, Belarus, Bulgaria, Cambodia, Estonia, Georgia,
Kazakhstan, Kyrgystan, Laos, Latvia, Lithuania, Moldova, Mongolia, People’s
Republic of China (excluding Hong Kong), Romania, Russia, Tajikstan,
Turkmenistan, Ukraine, Uzbekistan, or Vietnam without approval of the U.S.
Government is prohibited. MODUS MEDIA shall subscribe to the publications
“Denied Parties; Specification Designated Nationals” and “The Entity List”, (the
“Lists”) from a qualified service such as OCR, RegData or other regulatory
provider approved by INTUIT. All Customer Orders should be screened against said
List at initiation of order. MODUS MEDIA shall retain documentation, entering
the dates of the screenings, the name of the person(s) performing the
screenings, and the date of the list used to perform the screening, in an
electronic file. This log or file MUST BE MAINTAINED FOR AUDIT PURPOSES for a
period of 6 years after which MODUS MEDIA will notify INTUIT before destroying.
If a Customer appears on any of the Lists, MODUS MEDIA shall immediately cancel
all

13



--------------------------------------------------------------------------------



 



pending orders and stop any in-transit shipments to the Customer, to the extent
legally possible, and shall promptly notify INTUIT of such Customer.

     MODUS MEDIA is responsible for obtaining the required licenses, paying
permit fees, duties and customs fee in order to perform its obligations under
this contract. INTUIT is responsible for providing MODUS MEDIA with an Export
License Requirement Matrix, outlining the commodity Name, ECCN, Schedule B and
License Requirement by Country Group for all products and technology, being
exported. MODUS MEDIA is responsible for preparing and submitting all required
documentation in connection with the invoicing of INTUIT products. If MODUS
MEDIA delivers products to any customer in accordance with INTUIT’s directions,
INTUIT agrees to indemnify MODUS MEDIA for any consequent direct or indirect
violation of the application export control laws. MODUS MEDIA will retain for a
period of 6 years. Documents and other evidence sufficient to enable INTUIT to
support governmental reviews or audits. MODUS MEDIA further agrees to assist
INTUIT, upon request, in any appropriate legal or administrative proceedings
regarding the validity of such licenses, fees and taxes.

     Section 11.3 Work Product

     Work product MODUS MEDIA has developed to provide the Services in this
Agreement is the exclusive property of MODUS MEDIA. Information contained within
the work products which is INTUIT confidential, relates to INTUIT’s customer
information, and purchases. And INTUIT inventory standard cost, is the exclusive
property of INTUIT and will be surrendered to INTUIT upon demand.

     Section 11.4 Validity

     If any of the provisions of this Agreement are declared to be invalid, such
provisions shall be severed from this Agreement and the surviving provisions
shall remain in full force and effect.

     Section 11.5 Waiver

     A waiver of any default hereunder or of any of the terms and conditions of
this Agreement shall not be deemed to be a continuing waiver or a waiver of any
other default or of any other term or conditions, but shall apply solely to the
instance to which such waiver is directed. The exercise of any right or remedy
provided in this Agreement shall be without prejudice to the right to exercise
any other right or remedy provided by law or equity.

     Section 11.6 Assignability

     This Agreement shall not be assigned by either party without the prior
written consent of the other party, which shall not be unreasonably withheld or
delayed; provided that the assignee is of the same or greater creditworthiness
as the assignor. Notwithstanding the preceding sentence, INTUIT and MODUS MEDIA
may assign their rights and obligations hereunder to any subsidiary or affiliate
or in connection with a merger or other business combination in which it is not
the surviving entity, except if the assignee is a competitor of the nonassigning
party. Any such attempted assignment in violation of this provision shall be
null and void.

     Section 11.7 Governing Law

14



--------------------------------------------------------------------------------



 



     THE VALIDITY, PERFORMANCE, CONSTRUCTION, AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING
CONFLICTS OF LAWS PRINCIPLES AND EXCLUDING THE UNITED NATIONS CONVENTION ON
CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS.

     Section 11.8 Disputed Resolution

     The parties will attempt in good faith to promptly resolve any controversy
or claim arising out of or relating to this Master Agreement or Statement of
Work, except for matters pertaining to Intellectual Property, through
negotiations between the parties before resorting to other remedies available to
them. Any such dispute shall be referred to appropriate senior executives of
each party who shall have the authority to resolve the matter. If the senior
executives are unable to resolve the dispute within ten (10) business days from
the date the senior executives receive notification of the disputed in writing,
the parties may by agreement refer the matter to an appropriate forum of
alternative dispute resolution ranging from mediation to arbitration. If the
parties cannot resolve them matter or if they cannot agree upon an alternative
form of dispute resolution, then either party may pursue resolution of the
matter through litigation.

     Section 11.9 Force Majeure

     Neither party shall be liable to the other party for any alleged loss or
damages resulting from delays in performance caused by acts of the other party,
acts of civil or military authority, governmental priorities, earthquake, fire,
flood, epidemic, quarantine, energy crisis, strike, labor trouble, war, riot,
accident, shortage, delay in transportation, service outage of a telephone
provider or public utility, or any other causes beyond the reasonable control of
the party whose performance is so delayed, except that INTUIT shall at all times
be responsible for the prompt payment of all if its financial obligations to
MODUS MEDIA. If MODUS MEDIA’s performance of Services is delayed by Force
Majeure, the time for performance shall be extended for the period of Force
Majeure.

     Section 11.10 Employee Solicitation Prohibited

     Each of the parties hereto recognizes that the experience, dedication, and
know-how of their employees represent an important, valuable, unquantifiable
asset and a significant training investment. Therefore, for Term of this Master
Agreement and for six (6) months after an employee is involved in any work
pursuant to or related to this Agreement, neither party may, without the prior
written permission of the other party, directly solicit for employment for
similar duties as currently performed, any employee of the other party. For the
purposes of this Section, “directly solicit” shall be defined as a party and or
search firm employed by the party and acting on the party’s behalf initiating a
discussion with an employee of the other party regarding a job at the soliciting
party, and requesting that the employee of the party submit a resume and/or
interview for the job. “Directly solicit” shall not be deemed to include public
advertising (e.g., in newspapers, trade publications, or solicitation by
independent recruiters).

     Section 11.11 Authorized Representatives

     Each party shall, at all times, designate one representative who shall be
authorized to take any and all action and/or grant any approvals required in the
course of performance of this Agreement. Such representative shall be fully
authorized to act for and bind such party including the approval of

15



--------------------------------------------------------------------------------



 



amendments to this Agreement. Until written notice to the contrary, the
authorized representatives of the parties are as follows:

      For INTUIT:   For MODUS MEDIA:   Dave Kinser   Ron Leitch Sr. Vice
President   President, Americas Region Intuit Inc.   Modus Media International,
Inc. 2535 Garcia Avenue   690 Canton Street Mountain View, CA 94043   Westwood,
MA 02090 Telephone Number 650-944-6656   Telephone Number 781-407-2000   Copy to
Catherine Valentine, General Counsel   General Counsel

     The authorized representative’s manager and manager’s manager, and any
corporate officer shall also have the power to bind the party. No other
employee, agent. Or representative has the authority to bind the party.

     Section 11.12 Notices

     Any notice regarding non-performance, breach, termination, or renewal
required or permitted to be given under this Master Agreement shall be given in
writing and shall be hand delivered or deposited, postage prepaid, registered or
certified mail, in the United States or other country’s mail, or sent by express
delivery, addressed to MODUS MEDIA, or INTUIT, as the case may be, at the
address shown below or at such other address as shall be given by either one to
the other in writing. All other notices may be sent by regular mail or
facsimile. All notices shall be deemed to have been given and received on the
earlier of actual delivery or three (3) days for the date of postmark.

      For INTUIT:   For MODUS MEDIA:   Dave Kinser   Ron Leitch Sr. Vice
President   President, Americas Region Intuit Inc.   Modus Media International,
Inc. 2535 Garcia Avenue   690 Canton Street Mountain View, CA 94043   Westwood,
MA 02090   Copy to Catherine Valentine, General Counsel   General Counsel

     Section 11.13 Time is of the essence in this Agreement.

     Modus Media and Intuit agree that with respect to any projects under this
Agreement, time is of the essence.

16



--------------------------------------------------------------------------------



 



     Section 11.14 Costs of Litigation

     If any legal action, arbitration or other judicial proceeding is brought
based on an alleged dispute, breach, default, or misrepresentation regarding
this Agreement, the prevailing party or parties shall be entitled to recover
reasonable attorney’s fees and the other costs incurred in that action or
proceeding, including costs relating to the collection of overdue invoices. The
prevailing party or parties shall also be entitled to obtain any other relief to
which the prevailing party or parties may be entitled.

     Section 11.15 Severability

     If any provision of this Agreement is held invalid or unenforceable by any
court of final jurisdiction, (a) said provision shall be reconstrued in a manner
that will eliminate only the part of the provision that is invalid or
unenforceable and that will give effect to the intent of the parties as
discerned from the remaining provisions of the agreement, (b) the remainder of
this Agreement shall remain in full force and effect, and (c) all other
provisions of this Agreement be construed to remain fully valid, enforceable,
and binding on the parties.

     Section 11.16 Entire Agreement

     All parties acknowledge having read this Agreement and agree to be bound by
its terms. This Master Agreement and the Schedules, Exhibits and Statements of
Work attached hereto contain the complete, final and exclusive statement of the
terms of the agreement between the parties relating to the subject matter hereof
and supersedes all prior understandings, writing, proposals, representations or
communications, oral or written, relating to the subject matter hereof. This
Agreement may not be modified except in writing executed by both parties. The
terms and conditions of the Agreement shall prevail notwithstanding any conflict
with the terms and conditions of any Invoices or other form used by MODUS MEDIA,
or any purchase order of any other form used by INTUIT.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the
effective date set forth in Section 1.1:

INTUIT INC.

By: /s/ DAVID KINSER

Its: Vice President and Chief Information Officer

MODUS MEDIA INTERNATIONAL, INC.

By: /s/ RON LEITCH

Its: President, Americas Region

17



--------------------------------------------------------------------------------



 



Exhibit 1
RIGHT TO COPY OBJECT CODE AND DOCUMENTATION LICENSE

               1. License Software and Documentation. The software (“License
Software”) and related documentation (“Licensed Documentation”) included under
this Exhibit 1 are listed on Exhibit 1, attached hereto. INTUIT will provide
MODUS MEDIA with a “Golden Master” of the Licensed Software and Licensed
Documentation.

               2. License Grant. Subject to the terms of this Exhibit 1, INTUIT
hereby grants to MODUS MEDIA and MODUS MEDIA hereby accepts a non-exclusive,
non-royalty bearing, personal, non-transferable license to reproduce verbatim
the License Software and the Licensed Documentation, which may be customized or
modified, to be distributed by MODUS MEDIA to Customers upon request by such
Customer, in accordance with MODUS MEDIA’s obligations as stated in the Master
Agreement. MODUS MEDIA agrees and acknowledges that this license does not grant
any rights or title to patents, copyrights, trade secrets, trademarks, or rights
of ownership in the Licensed Software or Licensed Documentation, in whatever
form.

               3. License Fee. No license fee are due and payable by MODUS MEDIA
to INTUIT for the license(s) granted pursuant to this Exhibit 1.

               4. Copyright Notice. INTUIT’s copyright notice as contained in
the Golden Master(s) must be included on each copy made by MODUS MEDIA of the
License Software and Documentation, in whatever form.

               5. Term. The term of this Exhibit 1 shall be coterminous with
that of the Master Agreement, unless terminated earlier by either party by the
other party as provided in the Master Agreement. Upon termination or expiration
of this Exhibit 1 MODUS MEDIA will destroy all Golden Masters and so certify to
INTUIT, and MODUS MEDIA will not make any additional copies.

               6. Transferability. MODUS MEDIA may not transfer or assign Golden
Master to another party. MODUS MEDIA may not transfer, assign, or sublicense the
license granted hereunder to another party.

               7. Confidentiality. MODUS MEDIA hereby acknowledges that the
structure and organization of the Licensed Software are valuable trade secrets
of INTUIT and its intellectual property. MODUS MEDIA agrees to hold such trade
secrets and intellectual property in confidence. MODUS MEDIA further
acknowledges that INTUIT retains title to the Licensed Software and Licensed
Documentation recorded on the original media and all subsequent copies of the
Licensed Software regardless of the form or media. Modification, reverse
engineering, reverse compiling or disassembly of the License Software are
expressly prohibited.

18



--------------------------------------------------------------------------------



 



RIGHT TO COPY OBJECT CODE AND DOCUMENTATION LICENSE
EXHIBIT 1A to MASTER AGREEMENT
between

INTUIT INC. and MODUS MEDIA INTERNATIONAL, INC.

EXHIBIT 1A

LICENSED SOFTWARE

MODUS MEDIA is authorized to duplicate software copies of, for the purposes of
this Agreement only.

LICENSED DOCUMENTATION

MODUS MEDIA is authorized to duplicate all collateral and media for end users or
channel partners, for the purpose of this Agreement only.

19



--------------------------------------------------------------------------------



 



EXHIBIT 2

Intuit’s Privacy Policy for Partners

In addition to the obligations under the Agreement between Intuit and its
Partner, Intuit requires that its Partners comply with certain policies in order
to safeguard the confidentiality of Personally Identifiable Information relating
to Intuit’s customers. For this reason, Intuit has adopted the following Privacy
Policy for Partners that must be adhered to as a condition of Partners doing
business with Intuit.

The Privacy Policies for Partners are intended to apply only to Intuit’s
business conducted in the United States. All Partner agreements and amendments
that become effective on or after April 3, 2000, must incorporate this Privacy
Policy for Partners.

Definitions



       •    Partner – For the purpose of this document only, a “Partner” is any
third party that has a contractual agreement to provide marketing, products or
services to Intuit or Intuit’s customers, and/or has access to Personally
Identifiable Information. Except as expressly stated in this Policy, this Policy
shall not be interpreted or construed to create an association, agency, joint
venture or legal partnership between Intuit and such third parties or to impose
any liability attributable to such a relationship upon either party. Neither
party shall have any right, power or authority to enter into any agreement for
or on behalf of, or incur any obligation or liability of, or to otherwise bind
the other party.



       •    Intuit Customer – Users who view Intuit-owned/controlled Web sites,
register at Intuit-owned/controlled Web sites, order or use Intuit products,
services or software trials. Pursuant to specific Intuit-Partner agreements, a
Partner may have particular rights to use Personally Identifiable Information.



       •    Personally Identifiable Information – For the purpose of this
document, Personally Identifiable Information relates to information about
Intuit Customers that, among other things, identifies or can be used to
identify, contact, or locate the person to whom such information relates.
Personally Identifiable Information includes, but is not limited to name,
address, phone number, fax number, email address, social security number and
credit card information. To the extent unique information (which by itself is
not personally identifiable), such as a personal profile, unique identifier, and
IP address is associated with Personally Identifiable Information, then such
unique information will also be considered Personally Identifiable Information.
Personally Identifiable Information

20



--------------------------------------------------------------------------------



 





            does not include information that is collected anonymously or
demographic information not connected to an identified individual, provided that
certain types of such non-identifiable information may still be subject to
restrictions on use and disclosure by law, e.g., tax return information.

Partners’ General Responsibilities



       •    Partners must agree to comply with this Privacy Policy for Partners
and to clearly communicate and enforce this Policy among their employees, agents
and any third parties used to perform any of the Partners’ obligations under
their Agreement with Intuit or this Policy.          •    Partners shall treat
Personally Identifiable Information as confidential and proprietary information
of Intuit and to protect it from disclosure to any third party (that is not an
agent of the Partner contracted to do work pertaining to the Agreement), subject
to this Policy, their Agreement with Intuit, and otherwise required by law.  
       •    Partners shall limit their collection and use of Personally
Identifiable Information to the expressed business purpose(s) set forth in the
relevant Agreement(s) between the Partners and Intuit.          •    Partners
shall employ appropriate security measures to maintain the integrity and
confidentiality of Personally Identifiable Information, and take reasonable
precautions to protect it from loss, misuse or accidental or unauthorized access
or alteration.          •    Partners shall ensure that only authorized
employees and agents, who are trained in the proper handling of Personally
Identifiable Information and who are subject to obligations to maintain the
confidentiality and restricted use of such information, have access to
Personally Identifiable Information.          •    Partners must transmit
Personally Identifiable Information in a secure manner and store it in a secure
environment.          •    Except where Personally Identifiable Information is
“co-owned,” or the customer provides Personally Identifiable Information to the
Partner without restriction, Partners shall not rent, sell, or otherwise
disclose Personally Identifiable Information. In those circumstances where
Partners “co-own” Personally Identifiable Information, or the customer provided
such information to the partner without restriction, Partners may rent, sell, or
otherwise disclose Intuit Personally Identifiable Information only if they
provide a method for Intuit Customers to “opt out” of such activity (see Opt Out
Choice below).

21



--------------------------------------------------------------------------------



 





       •    Intuit encourages its Partners to adopt privacy policies and
practices (beyond what is covered here in this Policy) at least as protective as
those used by Intuit.          •    Partners shall comply with applicable law in
their use and disclosure of all information provided to them by Intuit, whether
or not such information falls within the definition of Personally Identifiable
Information.          •    Partners who collect Personally Identifiable
Information related to Intuit customers shall identify to customers the
organization(s) collecting this Information and describe to customers how this
Information will be used.

Suppression



       •    Intuit maintains in-house suppression file(s) that include
Personally Identifiable Information relating to those individuals who have
indicated the circumstances under which they may not want to be contacted or
solicited by Intuit. Partners who work on Intuit’s behalf, i.e. outsourcers or
vendors, shall comply with Intuit’s policies relating to the use of such
suppression file(s) to suppress names and addresses in the services they perform
and the databases they use, maintain, and/or manage on behalf of Intuit.  
       •    Except where Personally Identifiable Information is “co-owned,”
Partners shall not use Personally Identifiable Information maintained in
Intuit’s in-house suppression files.          •    Partners who conduct mail
solicitation to prospective customers on behalf of Intuit shall utilize the
Direct Marketing Association’s Mail Preference Service.

Telemarketing



       •    Partners who conduct telemarketing activities on Intuit’s behalf
shall comply with all applicable laws and regulations including “Do Not Call”
laws.          •    Partners who conduct telemarketing activities on Intuit’s
behalf shall comply with Intuit’s Do Not Call Policy (attached).          •   
Partners who conduct telemarketing activities on behalf of Intuit shall employ
the Direct Marketing Association’s Telephone Preference Service, as well as any
applicable federal and/or local/state-managed preference services when phoning
prospective customers.

Fax

22



--------------------------------------------------------------------------------



 





       •    Partners who work on Intuit’s behalf to conduct fax activities shall
comply with all applicable laws and regulations relating to fax marketing
activities.          •    Partners who work on Intuit’s behalf to conduct fax
activities shall not send any unsolicited facsimile to any recipient who does
not have a prior business relationship with Intuit, unless the recipient has
given Intuit prior express permission to receive such a facsimile.          •   
Partners who work on Intuit’s behalf to conduct fax activities to prospective
Intuit customers shall include the date and time of transmission, and the name
and telephone number of Intuit, or Partner working on Intuit’s behalf, as well
as notice of how to opt-out of future facsimile communications.

Email



       •    Partners who conduct email marketing activities on Intuit’s behalf
shall not send unsolicited email to any recipient who does not have a
preexisting relationship with Intuit or who has not consented to receive such
email. Consent from a prospective customer is considered to be given when such a
prospect opts in to receiving communications from Intuit or opts in to a program
where the prospect chooses to receive communications from companies like Intuit,
i.e. companies engaged in financial services. Marketing email sent on Intuit’s
behalf shall contain notice of how to opt-out of future marketing email
communications.

Opt Out Choice



       •    Intuit customers may choose their contact preferences for the manner
in which Intuit will use Personally Identifiable Information. Partners that
provide products or services on Intuit’s behalf must agree to employ procedures
in a timely manner to honor these preferences.          •    Partners that
provide co-branded Web sites with Intuit, shall give customers of the co-branded
Web site the opportunity to choose their preferences for the manner in which the
co-branding Partner will use Personally Identifiable Information for marketing
and list rental purposes.          •    Partners, to whom Intuit refers Intuit
Customers, or provides Personally Identifiable Information, shall give customers
the opportunity to choose their preferences for the manner in which the Partner
will use Personally Identifiable Information for marketing and list rental
purposes.

Reviews



       •    Partners that provide products or services on Intuit’s behalf, i.e.
outsourcers or vendors, shall reasonably cooperate with Intuit so as to allow
Intuit to verify their compliance with Intuit’s Privacy Policies for Partners
and shall allow Intuit to audit their records and practices to determine
compliance with such Policy.

23



--------------------------------------------------------------------------------



 





       •    All Partners must be able to demonstrate compliance with these
policies.

Ad Servers

Intuit hires companies that serve ads on Intuit’s Web sites; these companies are
known as ‘ad servers’.



       •    Intuit shall not disclose Personally Identifiable Information, which
Intuit collects, to ad servers.          •    Ad servers shall offer an opt-out
mechanism to customers, that when used, will prohibit ad servers from
associating Personally Identifiable Information with customers’ anonymous
customer profile.          •    Intuit shall have the option of disclosing the
ad server by name in its privacy statement(s) along with links to the ad
server’s privacy statement and opt-out mechanism(s).

When an Intuit Customer Becomes a Partner’s Customer



       •    Intuit’s Web sites may include services or information provided by
Partners, for example, insurance companies. Intuit is not responsible for any
information provided to or transactions entered into by customers with such
Partners. In the event Intuit’s Web site customers provide information or engage
in transactions with such Partner, the terms governing the collection and use of
any Personally Identifiable Information provided in connection therewith shall
be governed by the terms of such Partner’s privacy policies and/or practices,
and Intuit shall have no liability therefor.          •    Pursuant to an
Intuit-Partner agreement, Intuit and the Partner may independently control
Personally Identifiable Information. In such cases, the Partner’s privacy
policies apply to the Partner’s practices.

Marketing to Children

Intuit’s Web sites are not intended for children (ages 13 and under) nor does
Intuit knowingly collect personal data from children. Partners may not market
Intuit’s site to their customers who may be children, nor link Intuit sites to
those intended for children.

Compliance with U.S. Laws and Regulations

Partners shall comply with all applicable federal, state, and local laws and
regulations.

24



--------------------------------------------------------------------------------



 



Policy Changes

Intuit may, in its sole discretion, amend this policy from time to time, as
required by law or otherwise.

25



--------------------------------------------------------------------------------



 



EXHIBIT 3

Privacy Technology Guidelines



        1.    Disclosure. Post a prominent privacy policy (linked from your home
page) to tell consumers what you collect, how and why, and what their rights
are.           2.    Access. Customers must be able to “login” to a website to
see information collected about them. They should be able at any time to change
or delete information collected, with the exception that certain transactional
information (e.g., a purchase record) is owned by the merchant.           3.   
SSL. Always use https/ssl (vs email or clear http etc) for transmission of any
information which is considered private (financial information like credit card
numbers, personally identifiable information like email or street address or
phone number, etc), to prevent http snooping. (Data centers should tcp-snoop all
traffic to grep for passwords.)           4.    Encryption. Always oneway
encrypt all passwords—never store any unencrypted or two-way hashed passwords on
disk. This means that customer support must never be able to get someone’s
password, but must instead only be allowed to reset it, else (better) let the
user reset it themselves, with coded-URL email confirmation.           5.    URL
Parameters. Do not pass user identifiable information as URL parameters, as this
causes them to be logged in the http logfiles. (And also sends this information
in the clear if you forget to use SSL.) Instead, use hidden form fields or
cookies or encrypted session IDs.           6.    Email Login. Use email address
to uniquely indentify users vs. making them create yet another unambiguous login
id which they will forget and write down (and thus open a security/privacy
hole).           7.    Password Email. Never ever send any passwords (even
temporary ones) by email, as they can easily be tcp snooped.           8.   
Precedence: Bulk. All bulk email should have Precedence: Bulk in the header, to
allow systems and users to correctly prioritize bulk invasions.           9.   
Actual “To” Address. All bulk email should have the actual recipient address on
the To line (this means one email per recipient!) to allow recipient to know
which of their many email addresses were used.           10.    Actual “From”
Address. Make sure all of your email is sent with an accurate From address, so
consumers can simply hit the Reply key in their mail client to reply to a human.
The From address should also include a descriptive “full name”.

26



--------------------------------------------------------------------------------



 





        11.    List Exposure. Do not ever list all recipient email addresses in
the mail headers, else this will expose recipients to other recipients. (Also,
the BCC field should not be used for this.)           12.    One Click Removal.
All bulk email messages should include a personalized/coded removal URL to allow
single click removal. The coded URL should not contain the email address itself.
Do not use systems which require the user to reply-to the bulk email with some
special address or Subject convention, as these do not work for people whose
known email was forwarded to another of their email addresses.           13.   
Opt-in for mailing lists (promotions, newsletters, etc), with a separate opt-in
for the “selected partners” lists. (Need guidelines as to when to use opt-in vs
opt-out...)           14.    Victim Signup. In cases where there is an email
signup that might be abused (bad guys signing up victims to random high volume
newsletters), consider sending coded-URL opt-in email to confirm the opt-in
email address.           15.    RFC822. Allow fully RFC822 compliant email
addresses, including ones like paul+amazon@example.com (the +amazon part is used
by many privacy advocates to track down where/how their email addresses are
used).           16.    Law Enforcement. Provide customer information to legal
authorities as required, but take steps to verify their identity and authority,
only sending them the minimal set of information which will satisfy their
requests.           17.    htaccess should never be used as the secure web site
login mechanism for mass market / consumer applications, as it is a lousy user
interface.           18.    Forced Changes. Do not force consumers (vs. internal
corporate/enterprise users) to regularly change their passwords, as this will
cause them to forgot them, and to write them down somewhere (and thus open a
security/privacy hole).           19.    Digital Certificates. Do not use
digital certificates for mass market consumer applications, as they are way too
hard to use for this. (They are appropriate for server-to-server authentication,
or for corporate/enterprise applications.)

27



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO MASTER AGREEMENT
Between INTUIT INC. and MODUS MEDIA INTERNATIONAL, INC.

THIS FIRST AMENDMENT TO MASTER AGREEMENT (“First Amendment”) shall be effective
as of August 27, 2001 (herein the “Effective Date”) and it is between INTUIT
Inc. (herein “INTUIT”), a Delaware corporation located at 2535 Garcia Avenue,
Mountain View, CA 94043, and MODUS MEDIA INTERNATIONAL, INC., incorporated in
Delaware (herein “MODUS MEDIA” or “MMI”), located at 690 Canton Street,
Westwood, MA 02090, and shall run coterminous with the Master Agreement between
the parties of the same effective date (“Master Agreement”).

Whereas, the parties desire to facilitate Intuit’s purchase of goods and
services provided by MMI;

Therefore, the parties agree to amend the Master Agreement by adding the
following text:

[ * ]

13. The parties agree that the terms and conditions set forth in this First
Amendment do not impact the current pricing negotiated by the parties. In the
event that any additional charges are incurred, the parties shall negotiate in
good faith to revise the pricing schedule accordingly.

IN WITNESS WHEREOF, the parties hereto have signed this First Amendment as of
August 27, 2001.

INTUIT INC.

By: /s/ KEN R. MUDGE

Its: VP, Procurement

MODUS MEDIA INTERNATIONAL, INC.

By: /s/ FRED LASKEY

Its: VP & GM, Americas Operation

*     We have requested confidential treatment for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission (SEC). We omitted such portions from this
filing and filed them separately with the SEC.

